DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/12/2021 these drawing are acceptable by the examiner.

Claim Objections
Claims 3-4 and 6-7 objected to because of the following informalities: 
Claim 3 “SMF” and “UPF” should appearing in parenthesis. 
Claim 4  “AMF” should be spelled out with the acronym appearing in parenthesis.
Claims 6 and 7 “PDU” should appearing in parenthesis.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 2015/0181473 A1) .
 	Regarding claims 1 and 8. (Currently Amended) Horn teaches network node configured to operate as a master node, the network node comprising processing circuitry configured to:
 	operate in a pre-dual connectivity phase to select a secondary node for establishing dual connectivity for a wireless device already connected to the master node, the selecting being before the establishing (Paragraphs [0009-0010], [0044-0045], [0073] teach dual connectivity of the UE wherein UE selecting secondary node/base station while being connect to first/master node/base station); 
 	communicate an indication to a core network node, of the selected secondary node before establishing dual connectivity for the wireless device (Paragraph [0075] teach master node MeNB manage the eligible secondary node SeNB for dual connection for UE and transparent to the core network); and
 	receive a trigger to set up dual connectivity via the selected secondary node, the trigger being received after the selection (Paragraphs [0076-0081] teach determine and manage as trigger whether establish dual connectivity at secondary node SeNB).
	 Horn does not expressly teach “indication to core network” or “trigger to set up dual connectivity”. However, said feature is obvious in view of the teaching of Horn. In particular, Horn teaches core network receiving modify bearers rout via gateway node for dual connectivity wherein core network selected the routing efficiency to connecting (Para [11], [67]). Horn further taches management the secondary node which can be use for dual connectivity for UE(para 76-810 read on triggering to set up dual connectivity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Horn system such as “indication to core network” or “trigger to set up dual connectivity” I order to provide the UE transmit data and control information on multiple nodes with an efficiency. 

 	Regarding claims 2 and 9. Horn teaches the network node of Claim 1, wherein the selecting is based on statistics collected by the network node (Paragraph [0035], [0043-0044]).

Claim(s) 3-7, 11-14 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 2015/0181473 A1)  and further view of Ke et al. (US 2021/0144579 A1).
 	Regarding claims 3 and 11. Horn teaches the network node of  claim 1, but is silent on wherein the communication of the indication of the selected secondary node to a core network node is for receipt by a Session Management Function, SMF, for selection of a User Plane Function, UPF, based on the selected secondary node.
	In an analogous art, Ke teaches
 	wherein the communication of the indication of the selected secondary node to a core network node is for receipt by a Session Management Function, SMF, for selection of a User Plane Function, UPF, based on the selected secondary node (Paragraphs [0258] teach SMF and plane function).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Horn with Ke’s system such that a core network node is for receipt by a Session Management Function for selection of a User Plane Function based on the selected secondary node in order to perform the communication with efficiency and effectiveness. 

 	Regarding claim 4. Horn teach the network node of claim 1, Ke further teaches wherein the communication to the AMF of the indication of the selected secondary node is to be forwarded to a Session Management Function, SMF, for selecting a User Plane Function, UPF, based on the selected secondary node (Paragraphs [0125], [0258]).

 	Regarding claims 24-25. (New) Horn and Kee teach the network node of Claim 4, Horn teaches wherein the communication of the indication of the selected secondary node enables associating at least one core node to the selected secondary node, the at least one core node being used to establish dual connectivity to the wireless device via the secondary node (Paragraphs [0044-0045], [0073])

 	Regarding claims 5 and 12. Horn and Ke teach the network node of any of claim 3, Horn teaches wherein the communication of the indication of the selected secondary node enables associating at least one core node to the selected secondary node, the at least one core node being used to establish dual connectivity to the wireless device via the secondary node (Paragraphs [0011-0012], [0075]).

 	Regarding claims 6, 13 and 26-27. Horn teaches the network node of any one of 1, further Ke teaches wherein the processing circuitry is further configured to establish the dual connectivity for the wireless device by:
 	establishing a first Protocol Data Unit, PDU, session and a second PDU session via the network node; and releasing the second PDU session with the network node and re-establishing the second PDU session with the secondary node (Paragraph [0069], [0088], [0137]).

 	Regarding claim 7.  Horn teaches the network node of Claim 1, further Ke teaches  wherein the processing circuitry is further configured to establish the dual connectivity for the wireless device by:
 	establishing a first Protocol Data Unit, PDU, session and a second PDU session via the network node (Paragraphs [0016],[0248]) ; and
 	releasing the second PDU session with the network node and re-establishing the second PDU session with the secondary node, wherein the first PDU session and the second PDU session are simultaneous PDU sessions for the wireless device (Paragraphs [0069], [0244]).
 	Regarding claim 14. Horn teaches the method of Claim 13, Ke teaches wherein the first PDU session and the second PDU session are simultaneous PDU sessions for the wireless device (Paragraph [0240], [0244]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641